Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – Figs. 12A, drawn to a layout of element substrate having common wirings, electrode pads, eight heating elements and individual wiring regions, wherein each of eight heating elements connected to two individual wirings in series. 
Species 2 – Figs. 12B, drawn to a layout of element substrate having common wirings, electrode pads, four heating elements and individual wiring regions, wherein each of four heating elements connected to two individual wirings in series. 
Species 3 – Figs. 14A, drawn to a layout of element substrate having common wirings, electrode pads, four heating elements, switches and individual wiring regions, wherein each of four heating elements connected to two individual wirings and a switch in series. 
Species 4 – Figs. 15A, drawn to a layout of element substrate without common wirings having electrode pads, four heating elements and individual wiring regions, wherein each of four heating elements connected to two individual wirings in series. 
Species 5 – Figs. 15C, drawn to a layout of element substrate without common wirings having electrode pads, four heating elements and a wiring region, wherein each of four heating elements connected to two individual wirings in series;  the lengths of the wirings connected to the heating elements are different from each other depending on the different positions of the heating elements. 
Species 6 – Figs. 15D, drawn to a layout of element substrate without common wirings having electrode pads, four heating elements and a wiring region, wherein each of four heating elements connected to two individual wirings in series; the lengths of the wirings connected to the heating elements are different from each other depending on the different positions of the heating elements and the wiring widths in the region in which the difference between the wiring resistances occurs in the wiring layout. 
Species 7 – Figs. 15F, drawn to a layout of element substrate without common wirings having electrode pads, four heating elements, switches and individual wirings, wherein each of four heating elements connected to a switch and two individual wirings in series; the lengths of the wirings connected to the heating elements are different from each other depending on the different positions of the heating elements and the wiring widths in the region in which the difference between the wiring resistances occurs in the wiring layout
Species 8 – Figs. 16C, drawn to a layout of element substrate having electrode pads, common wirings with wider widths. 
Species 9 – Figs. 16E, drawn to a layout of element substrate having the greater film thickness of the common wiring. 
Species 10 – Figs. 17A-17C, drawn to layouts of element substrate having electrode pads, common wiring regions, through holes, four heating elements and wiring layer, wherein the heating elements and wiring layer are disposed in the different layer of element substrate than heating elements. 
Species 11 – Figs. 17D-17E, drawn to layouts of element substrate having electrode pads, four heating elements, through holes and wiring layers, wherein the electrode pads and wiring layers are disposed at the back surface of substrate. 
Species 12 – Figs. 18A, drawn to a layout of element substrate without common wirings having electrode pads, eight heating elements, individual wiring regions and switches, wherein every two heating of eight elements are parallel to each other connected to two individual wirings and a switch. 
Species 13 – Figs. 19A-19D, drawn to layouts of element substrate having common wirings, electrode pads, four heating elements and switches, wherein each of four heating elements connected to individual wirings and a switch with additional control in addition to the shifting of the driving timings of the heating elements in the time division manner. 
Species 14 – Figs. 20B, drawn to a layout of element substrate having common wirings, electrode pads, four heating elements and individual wiring regions, wherein each of four heating elements has different shape connected to two individual wirings. 
Species 15 – Figs. 21A, drawn to a layout of element substrate having common wirings, electrode pads, a resistance measurement instrument, a power source, four heating elements, switches and individual wire regions, wherein each of four heating elements connected to two individual wirings and a switch; the resistance measurement instrument monitors the resistance value of the heating element. 
Species 16 – Figs. 21D, drawn to a layout of element substrate without common wirings having electrode pads, a resistance measurement instrument, a power source, eight heating elements, switches and individual wire regions, wherein every two of eight heating elements in parallel formation connected to two individual wirings and a switch; the resistance measurement instrument monitors the resistance value of the heating element.
Species 17 – Figs. 22A, drawn to a layout of element substrate without common wirings having electrode pads, eight heating elements, switches and individual wiring regions, wherein the heating elements increase incrementally in parallel formation connected to individual wirings and a switch.
Species 18 – Figs. 22C, drawn to a layout of element substrate without common wirings having electrode pads, nine heating elements, switches and individual wiring regions, wherein every three large size of nine heating elements are connected to two shorter individual wirings and a switch in series.
Species 19 – Figs. 22D, drawn to a layout of element substrate without common wirings having electrode pads, nine heating elements and individual wiring regions, wherein every three small size of nine heating elements are connected to two longer individual wirings and a switch in series.
Species 20 – Figs. 23A, drawn to a layout of element substrate having common wirings, electrode pads, circuits, eight heating elements and individual wiring regions, wherein each of eight heating elements connected to two individual wirings; two circuits are disposed at both end of the heating elements. 
Species 21 – Figs. 23C, drawn to a layout of element substrate having common wirings, electrode pads, a circuit, eight heating elements and individual wiring regions, wherein each of eight heating elements connected to two individual wirings; a circuit is disposed at one end of the heating elements.  
Species 22 – Figs. 23D, drawn to a layout of element substrate having common wirings, electrode pads, circuits, eight heating elements and individual wiring regions, wherein each of eight heating elements connected to two individual wirings; each of circuits is disposed at one end of the heating element respective to each individual wiring. 
Species 23 – Figs. 24A-24D, drawn to layouts of element substrate having an upper surface layer, a second layer, a third layer and a back surface layer, wherein the first layer having through holes, six circuits, forth-five heating elements; every two circuits are disposed at both end of the every fifteen heating elements.   

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).







Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761


/JIMMY CHOU/Primary Examiner, Art Unit 3761